         Case 1:20-cv-05747-PAE Document 78 Filed 03/08/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


D.J.C.V., a minor child, and G.C., his father,

                                       Plaintiffs,                     20 Civ. 5747 (PAE)
                        -v-
                                                                             ORDER
 UNITED STATES OF AMERICA,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       On March 5, 2021, the Court held argument in this case. As discussed there, the parties

are directed to submit supplemental letter briefs, with apposite case authority, on the following

question: Where an officer made a decision challenged under the FTCA, and the parties

dispute—and the cognizable materials do not clearly resolve—which of two policy frameworks

the officer made that decision under, may a court, in the course of determining whether it has

subject-matter jurisdiction, inquire (and if necessary commission jurisdictional discovery) into

which of the policies actually formed the basis of the decision?

       The Government shall submit its supplemental letter brief by March 19, 2021. Plaintiffs

shall submit their brief by April 2, 2021. Neither submission shall exceed five single-spaced

pages. The Court does not invite counsel to address questions other than the one above.

       SO ORDERED.

                                                          PaJA.�
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: March 8, 2021
       New York, New York
